Citation Nr: 1415417	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a B-12 deficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from October 2000 to February 2001 and September 2003 to January 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama which denied entitlement to the benefit sought. 

The issues of service connection for anxiety disorder and posttraumatic stress disorder (PTSD) were part of the Veteran's appeal but have since been granted in a subsequent February 2009 rating decision and are therefore no longer on appeal.

The Board remanded the claim in May 2012 for a VA medical opinion.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the competent medical evidence reflects that the Veteran's B-12 deficiency was not incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for establishing service connection for a B-12 deficiency have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Substantially compliant notice was provided in June 2005 and October 2005.  The Veteran was not provided specific notice regarding the disability rating or effective date in connection with this claim; however, because service connection is denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure to notify prejudice to the veteran.  Id.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's paperless Veterans Benefits Management System (VBMS) and Virtual VA claims file.

Additionally, in February 2006, a VA examination and opinion was obtained.  Because the February 2006 VA opinion was incomplete, in June 2012 an addendum medical opinion was obtained.  The Board finds that the examination and opinions are adequate.  The examiner considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

Service treatment records (STR) are negative for any diagnosis or treatment of a B-12 deficiency.  The Veteran was deployed in support of Operation Iraqi Freedom and underwent a post-deployment health assessment before leaving active duty service in December 2004.  He reported that he was not currently suffering from any symptoms covered in the assessment, including tiredness.  Further, lab results did not indicate anything abnormal.  There are no other STRs of note.

Private medical records from "Dr. M.F." were obtained and there is a record dated in March 2005.  The Veteran was seen for possibly having Hepatitis A.  The Veteran reported feeling tired and fatigued, occasionally confused, and that he "sort of zones out sometimes."  A B-12 deficiency was not diagnosed or discussed in those records.  The Veteran argues that his complaints of tiredness and fatigue indicate evidence of his suffering from a B-12 deficiency and/or anemia at that time.

The earliest indication of a B-12 deficiency is from May 2005 when the Veteran presented for care at the Jackson VA Medical Center (VAMC) and tests were taken.  The results showed a low level of B-12 and he was ordered to start using B-12 replacement drugs.

The next VA record of note is dated in August 2005.  The note indicates that "[p]ernicious anemia has been effectively excluded by normal results of IF and PC antibody and the serum gastrin."  Even though the record indicates anemia was ruled out, "[o]ther vitamin B-12 deficiency anemia" remained on the active problem list in the Veteran's VA records, including in August 2007.

The Veteran underwent a VA examination in February 2006.  The examiner noted the Veteran's B- 12 deficiency and that he takes a B-12 injection once a month.  The examiner also noted  that there "is no history of anemia."  Because the examiner did not provide an opinion as to the etiology of the B-12 deficiency, the case was remanded for an addendum medical opinion, which is discussed below.

In July 2006, there is another VA treatment record that noted pernicious anemia has been ruled out and that the Veteran has had symptomatic improvement in energy levels since he started the B-12 supplement.  There is no dispute that the Veteran is being treated for a B-12 deficiency, the issue is whether the etiology of the condition supports a finding of service connection.

In the June 2012 addendum medical opinion, the VA examiner noted that the B-12 deficiency "was picked up on routine blood tests on his initial visit to the VA."  The examiner also noted that the Veteran's B-12 level was normal on recheck in July 2005, the day he started taking B-12 injections.  The examiner noted that on his initial visit to the Jackson VAMC in May 2005,  lack of energy or fatigue was not one of the Veteran's complaints.  

The examiner found that the Veteran does not show any signs or symptoms attributable to pellagra or avitaminosis, active beriberi, residuals of beriberi, or any other vitamin deficiency.  The examiner also noted that the Veteran's B-12 level "is normal at 225" and that he does not have anemia.  The examiner opined that the Veteran's nutritional deficiency does not impact his ability to work.

The VA examiner opined that the claimed condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale: "On his initial visit to the Jackson VAMC in May 2005 when [his] B 12 low [was low], lack of energy or fatigue was not one of his complaints.  He was asymptomatic and [his B-12 deficiency] was found incidentally on routine lab [testing].  There was no anemia.  Notes by Dr. M.F. in March 2005 were noted with complaints of fatigue and tiredness.  [Those records] also noted complaints of trouble sleeping.  Lab [results from Dr. M.F.] did not note any anemia.  [The Veteran] was being checked for Hepatitis A.  A [B-12 test] was not done at that time.

"Based on the review of the entire C-file and CPRS and his examination, the patient has had no manifestations of B12 deficiency.  He has had no evidence of anemia.  There is no evidence of record in the C-file that his B12 deficiency began in service nor was caused by service.  There are no complaints of symptoms relating to [a] B12 deficiency while in service.  It is less likely as not that his B12 deficiency had [an] onset in service nor was caused by service based on [the] lack of documentation of [a] B12 deficiency or manifestation of [a] B12 deficiency in service.  It was first documented on routine lab tests [on] May 18, 2005."

The Board also considered the Veteran's lay statements.  In his Notice of Disagreement and VA Form 9, the Veteran argued that he has discussed his test results with his health care providers and his family physician and they feel that "the test results show that there was a problem and B12 Deficiencies are not something that is common in [his] family."

The Veteran also wrote that "drastic changes in dietary intake are a major cause in the formation of this disorder."  He has also repeatedly claimed that the military lacked the ability to test for this disorder while he was deployed, which is why it was not noted until May 2005.

Although lay persons are competent to provide opinions on some medical issues, the etiology of a B-12 deficiency or anemia, which could have multiple possible causes, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his B-12 deficiency.  Further, after the Board's May 2012 remand, the Appeals Management Center sent notice to the Veteran asking him to provide the names of any health care providers who treated him.  The Veteran did not provide any additional medical evidence or the name of his family physician.  

In deciding this appeal, the lay assertions must be weighed against the competent medical evidence.  There is no evidence that the Veteran suffered any B-12 deficiency or anemia during or as a result of service and the evidence establishes that he has never had anemia.  Also, while the Veteran complained of tiredness to Dr. M.F. in March of 2005, on his post-deployment health assessment in December 2004, he denied feeling tired after sleep both currently and during his deployment.

Based on the foregoing, the Board finds the medical opinion of the VA examiner and the VA treatment records to be more probative than the Veteran's statements.  While the Veteran receives monthly injections for a B-12 deficiency, the competent medical evidence establishes that the deficiency is not related to his active duty service.  Therefore, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for a B-12 deficiency is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


